              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MICHAEL TWIGGS                     :            CIVIL ACTION
                                   :
          v.                       :
                                   :
PENNSYLVANIA BOARD OF PROBATION    :            NO. 20-3683
AND PAROLE, et al.

                                ORDER

         AND NOW, this   18th   day of   May   , 2021, upon careful

and independent consideration of the petition for writ of habeas

corpus, it is hereby ORDERED that:

         1. The Report and Recommendation of U.S. Magistrate

            Judge Elizabeth T. Hey is APPROVED and ADOPTED.

         2. The petition for writ of habeas corpus is DENIED.

         3. There is no basis for the issuance of a certificate

            of appealability.

         ________________________________________

         The well-reasoned Report and Recommendation is further

supported by the decision of the Supreme Court in Jones v.

Mississippi, 593 U.S. ___ (2021), which was handed down on April

22, 2021, the same day as the Report and Recommendation.       The

Supreme Court held that a defendant under 18 years of age at the

time of the homicide may receive a life sentence without parole

as long as the sentence was not mandatory.     The sentencing judge

need not explain his or her reasoning on the record.
         Here the re-sentence of the defendant Michael Twiggs

was negotiated and was 35 years to life.   The state court judge

conducted a hearing and enunciated her reasoning before

approving the new sentence.    Several months later, defendant was

released on lifetime parole.   While admittedly lifetime parole

is onerous, it is not for this court to second-guess the state

court in this regard or to delve into the state sentencing

regimen beyond what the federal Constitution requires.

         In sum, defendant is not serving a mandatory life

sentence without parole, and thus there is no violation of the

Eighth and Fourteenth Amendments of United States Constitution.


                                    BY THE COURT:


                                    /s/ Harvey Bartle III
                                    ________________
                                         HARVEY BARTLE III, J.
